Citation Nr: 1010515	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO. 08-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for headaches behind the 
eye, claimed as an eye condition.

4. Entitlement to service connection for a back condition.

5. Entitlement to service connection for a heart condition.

6. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his nephew


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from December 1952 through 
December 1954. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 
rating decision of the Department of Veterans Affairs (VA) 
Tiger Team, VA Special Processing Unity, in Cleveland, Ohio. 
The St. Petersburg, Florida, Regional Office (RO) is the 
Agency of Original Jurisdiction (AOJ) in this matter.

The Veteran, at his December 2009 Travel Board Hearing, and 
in a December 2009 written statement, discussed the severity 
of his shingles, which are service-connected by analogy under 
Diagnostic Code 7899-7806, which rates herpes zoster. The 
issue of the propriety of the 10 percent rating for this 
disability is not presently under appeal. It is unclear 
whether the Veteran's December 2009 statements are intended 
to raise the issue of an increased rating. Therefore, the 
issue is REFERRED to the AOJ for clarification and 
appropriate action. 

The Board also notes that the Veteran's representative, at 
the December 2009 hearing, in attempting to clarify the 
Veteran's heart claim, raised the issue of whether service 
connection is warranted for ischemic heart disease. There is 
presently a stay of appeals for service connection for 
ischemic heart disease for 


Veteran's serving in the Vietnam Era.  (See Chairman's 
Memorandum No. 01-09- 09 (November 20, 2009).   Here, the 
Veteran's service was in the Korean Era, and is not subject 
to the stay. This issue is, therefore, discussed below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
several disabilities, to include, diabetes mellitus, 
hypertension, headaches behind the eye, a back disorder, a 
heart disorder, and bilateral hearing loss. Generally, for 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009). See also 
Pond v. West, 12 Vet. App. 341, 346 (1999). Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(c) (2009).

Several of the diseases claimed by the Veteran will be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
degree of 10 percent or more within 1 year from the date of 
separation of service. Such diseases include diabetes 
mellitus, cardiovascular-renal disease, including 
hypertension, several manifestations of heart disease, and 
other organic diseases of the nervous system, such as hearing 
loss. 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

Also, continuity of symptomatology after service may be used 
as evidence supportive of the establishment of service 
connection. 38 C.F.R. § 3.303(b) (2009).

In this case, each of these avenues toward establishing 
service connection potentially applies. However, the claims 
folder is not yet properly developed for final adjudication. 
A remand is required for the reasons described, below.

Records

At his December 2009 Travel Board Hearing, the Veteran 
identified VA and private treatment records that appear to be 
missing from the claims folder. The Veteran reported 
treatment in 1966 and in 1976 at the Lake City, Florida, VA 
Medical Center. A review of the claims folder reveals 
outpatient treatment records dating between March and 
September 2007 have been associated with the file, but no 
other such records. Under 38 C.F.R. § 3.159(c)(2), VA has a 
duty to assist the Veteran in obtaining relevant treatment 
records from VA facilities. There is no evidence in the 
record that VA has requested all VA treatment records from 
the Lake City VAMC dating from the Veteran's December 1954 
discharge from service at any time. The § 3.159(c)(2) duty 
is, therefore, not met. A remand is required.

The Board notes that the Veteran also identified several 
private physicians through which he obtained treatment, 
including Dr. Bruce, Dr. Randolph, Dr. York, and Dr. Wright. 
VA's duty to assist also includes obtaining relevant 
treatment records from private physicians. However, in this 
case, Dr. Randolph's records are already in the claims 
folder. Dr. Bruce is deceased. See hearing transcript at page 
18. Dr. York, the physician with the Lake City Medical 
Center,  is also deceased, and the hospital has notified VA 
that the Veteran's records have been purged. See hearing 
transcript at page 21, and August 2007 letter from Lake City 
Medical Center to VA. Dr. Wright's office has also notified 
VA that the Veteran was last seen in 1994, and that the 
office no longer has the records. See May 2006 handwritten 
note to VA. Thus, the Board is not including in the remand 
orders a requirement to obtain relevant evidence from these 
private physicians.


Examinations

A review of the file reveals that VA has not afforded the 
Veteran the benefit of a VA examination and opinion with 
regard to these claims. VA's duty to assist includes 
obtaining an examination and medical opinion when necessary 
to make an adequate determination. See Duenas v. Principi, 18 
Vet. App. 512 (2004). In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim. According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i). The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, the availability of the service treatment 
records is limited, as the bulk of the Veteran's service 
treatment records were apparently destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC). The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable. See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). While the 
case law does not lower the legal standard for proving a 
claim for service connection, it does increase the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant. 
See Russo v. Brown, 9 Vet. App. 46 (1996). Without the 
benefit of examinations, presuming the truthfulness of the 
Veteran's recollections of in-service incidents, the Board 
finds that VA's heightened duty to assist is not yet met.

With regard to the Veteran's diabetes mellitus, the Veteran 
claims that he saw a doctor, Dr. Bruce (now deceased) shortly 
following his discharge from service and was prescribed 
medication to control his blood sugar. See hearing transcript 
at pages 16-17. He reported that he has continued treatment 
for diabetes ever since, with VA treatment beginning at the 
Lake City VAMC in 1966. Id. at page 15. He also reported that 
he currently takes insulin to treat the disability. Id. at 
page 17. Thus, the question becomes whether the Veteran's 
diabetes was incurred in service or manifested within one 
year of discharge. A competent medical professional is 
required to answer this question. The Board is prohibited 
from relying on its own unsubstantiated medical judgment in 
the resolution of claims. See Crowe v. Brown, 7 Vet. App. 238 
(1995); Austin v. Brown, 6 Vet. App. 547 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, this issue 
should be remanded for an examination.

Likewise, with regard to the hypertension and heart disorder 
claims, the Veteran contends that he was told at the time of 
his discharge from service that he had a heart problem. See 
hearing transcript at page 29. He claims to have seen his 
private physician immediately after discharge with regard to 
this disability, although the medical records are 
unavailable. The record does show, however, that he filed a 
claim for a heart disorder in March 1955, just three months 
following his discharge from service. Thus, the question is 
whether the Veteran has a current heart disorder and/or 
hypertension that were incurred in service or manifested 
within one year of discharge. A competent medical 
professional is required to answer this question. Again, the 
Board is prohibited from relying on its own unsubstantiated 
medical judgment in the resolution of claims. See Crowe v. 
Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 
547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 
Thus, the Veteran should also be afforded a VA examination 
with regard to these issues.

The Veteran also claims to have a headache disability that 
initially manifested in service. He experiences headaches in 
the areas behind his eyes. See hearing transcript at page 33. 
He claims that this first manifested in service, which is 
supported by a January 1954 handwritten notation of pain 
behind the eyes in his service treatment records. The Veteran 
contends that these headaches occur two to three times per 
week, and have ever since service. See hearing transcript at 
pages 34-35. The Veteran has not sought medical treatment 
with regard to this disability. An examination in this case 
is warranted to determine the current nature of the Veteran's 
headache disability and obtain an opinion as to whether the 
current disability is of a chronic nature with symptoms 
existing since January 1954, or, in the alternative, whether 
the current disability as likely as not was incurred in 
service. A remand for examination is required to answer these 
questions.

The Veteran also claims to have current back pain in his mid-
back. See hearing transcript at page 42. He recalls an event 
in service during which he was positioned between two jeeps 
and somewhat squeezed, after which he experienced back pain. 
Id. at pages 43-44. In January 2006, H.R., a person serving 
in Georgia with the Veteran, submitted a statement recalling 
the incident. This statement serves as corroboration of the 
in-service incident, which the Veteran claims to have caused 
his current back pain. An examination is required to 
determine the nature of the Veteran's back disability, and to 
obtain an opinion as to the likelihood that the current 
disability is causally connected to the in-service incident.

Finally, the Veteran contends that he has a current hearing 
loss disability due to noise exposure during service. In 
particular, he noted that he was exposed to artillery fire 
without hearing protection during basic training. See hearing 
transcript at page 51. The available service personnel 
records also confirm that he was a truck driver during 
service. The question in this case is whether the Veteran has 
a current hearing loss disability, as defined by VA 
regulation, and, if so, whether it is due to noise exposure 
during service. A remand for an audiological examination is 
required.

Because of the complexity of the medical questions at issue, 
and the lack of any medical examinations or opinions on these 
issues, the matter must be remanded for examination and 
opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Ensure that VA's duty to assist the 
Veteran under 38 C.F.R. § 3.159(c)(2) 
(2009) is met by obtaining all treatment 
records from any VA healthcare facility 
for any time period since the Veteran's 
December 1954 discharge from active duty. 
These records include, but are not limited 
to, records from the VAMC in Lake City, 
Florida, in 1966.

2. Afford the Veteran a VA examination to 
assess the nature and etiology of the 
Veteran's diabetes mellitus. The examiner 
should, following a thorough examination, 
all necessary testing, and a review of the 
claims folder, assign a current diagnosis, 
if appropriate, and render an opinion as 
to whether any currently diagnosed 
diabetes mellitus as likely as not 
initially manifested during the Veteran's 
active service, or within one year of his 
December 1954 discharge from service. The 
basis for any opinion expressed should be 
clear in the examination report.

3. Afford the Veteran a VA examination to 
assess the nature and etiology of any 
current hypertension or heart disease. The 
examiner should, following a thorough 
examination, all necessary testing, and a 
review of the claims folder, assign a 
current diagnosis, if appropriate, and 
render an opinion as to whether any 
currently diagnosed hypertension, and/or 
heart disease, as likely as not initially 
manifested during the Veteran's active 
service, or within one year of his 
December 1954 discharge from service. If 
heart disease is diagnosed, the examiner 
is asked to specify the particular type of 
heart disease. The basis for any opinion 
expressed should be clear in the 
examination report.

4. Afford the Veteran a VA examination to 
assess the nature and etiology of his 
headache disability. The examiner should, 
following a thorough examination, all 
necessary testing, and a review of the 
claims folder, assign a current diagnosis, 
if appropriate, and render an opinion as 
to whether any currently diagnosed 
headache disorder as likely as not 
initially manifested during the Veteran's 
active service. The examiner should notice 
and discuss the January 1954 notation of 
pain behind the eyes in the service 
treatment records and opine as to whether 
this may have been the initial 
manifestation of a now chronic disability 
that has continued since 1954. In the 
alternative, the examiner should, provide 
an opinion regarding the etiology of any 
currently diagnosed headache disability by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's disability was caused by disease 
or injury during service? The basis for 
any opinion expressed should be clear in 
the examination report.

5. Afford the Veteran a VA examination to 
assess the nature and etiology of his back 
pain. The examiner should, following a 
thorough examination, all necessary 
testing, and a review of the claims 
folder, assign a current diagnosis, if 
appropriate, and provide an opinion 
regarding the etiology of any currently 
diagnosed back disability by addressing 
the following question: is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
disability was caused by disease or injury 
during service, including the in-service 
incident involving being squeezed between 
two jeeps? The basis for any opinion 
expressed should be clear in the 
examination report.

6. Afford the Veteran a VA examination to 
assess the nature and etiology of any 
current hearing loss disability. The 
examiner should, following a thorough 
examination, all necessary testing, and a 
review of the claims folder, assign a 
current diagnosis related to the Veteran's 
complaints of hearing loss, if appropriate 
under VA regulation defining hearing loss 
disability. If a disability is diagnosed, 
the examiner should render an opinion 
regarding the etiology of any currently 
diagnosed hearing loss disability by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's disability was caused by disease 
or injury during service, including due to 
in-service noise exposure? The basis for 
any opinion expressed should be clear in 
the examination report.

7. Once the ordered remand directives are 
sufficiently complete, readjudicate the 
Veteran's claims. If the benefits sought 
on appeal remain denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


